DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/26/2021. Claims 1, 6, 15 are amended. Claim 5 is cancelled. Claims 1-4, 6-20 are now pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karina Calliste on 09/14/2021.
Following claims have been amended as follows:
1. (Currently Amended) A head-up display device for a vehicle, comprising: at least one light source; a liquid crystal display; and at least one polarization converter disposed between the light source and the liquid crystal display, the polarization converter being configured to convert unpolarized light generated by the light source into single linearly polarized light and to provide the single linearly polarized light to the liquid crystal display, wherein the light source comprises a first light source configured to generate first unpolarized light, and a second light source configured to generate second unpolarized light, and wherein the polarization converter comprises a first , a first inner mirror configured to reflect first linearly polarized light based on the first unpolarized light and second linearly polarized light based on the second unpolarized light, wherein a first distance from the first light source to a region of the first inner mirror at which the first linearly polarized light is reflected is shorter than a second distance from the second light source to a region of the first inner mirror at which the second linearly polarized light is reflected.
15. (Canceled)
16. (Currently Amended) The head-up display device of claim 1, wherein a direction in which first unpolarized light is emitted from the first light source is parallel to a direction in which second unpolarized light is emitted from the second light source.
17. (Currently Amended) The head-up display device of claim 1, further comprising: a second inner mirror configured to reflect the first linearly polarized light reflected by the first inner mirror; and a third inner mirror configured to reflect the second linearly polarized light reflected by the first inner mirror, and wherein the second inner mirror has a curvature different from a curvature of the third inner mirror. 
Allowable Subject Matter
Claims 1-4, 6-14, 16-20 are allowed.
As of claim 1, the closest prior art Kawasumi (US 20110149207 A1) teaches a projector [fig 1] having a light source 1. A reflector 2 reflects light emitted from the light source 1 in a predetermined direction. In this embodiment, a parabolic reflector is used as the reflector 2. A first fly-eye lens 3a is made up of rectangular lens elements which 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KISHIGAMI et al. (US 20170146803 A1) teaches a virtual image display device having a light source unit, a polarization switching unit, an image generation unit, an optical path unit and a projection unit. The polarization switching unit switches a polarization direction of a light beam emitted from the light source unit. The optical path unit includes a first optical path through which the light beam having the first polarization direction travels and a second optical path through which the light beam having the second polarization direction travels. A first virtual image is displayed at a first distance with the light beam that has traveled through the first optical path. A second virtual image is displayed at a second distance farther than the first distance with the light beam that has traveled through the second optical path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882